United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 23, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-20742
                         Summary Calendar


GREGORY ROLAND,

                                    Plaintiff-Appellant,

versus

NURSE HAVEN, Estelle Unit Medical Department; Warden S. RICH,
Estelle Unit; J. CHAVES, Administrator of Medical Department;
DIRECTOR TEXAS DEPARTMENT OF CRIMINAL JUSTICE DOUG DRETKE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-5028
                       --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Gregory Roland, Texas prisoner # 1125992, filed a 42 U.S.C.

§ 1983 complaint alleging that he blacked out and suffered a

light stroke due to a denial of medical care by prison officials.

The district court granted the defendants’ summary judgment

motion and dismissed Roland’s complaint on the basis that Roland

had failed to exhaust his administrative remedies.     Roland filed

a timely notice of appeal.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20742
                                 -2-

     Roland argues that the district court erred in finding that

he had failed to exhaust his administrative remedies through the

use of the prison grievance procedure.     Roland filed a Step One

grievance form numbered 2033222407.    He did not, however, file a

Step Two grievance form.    He contends that he filed another Step

One grievance form that he intended to serve as his Step Two

form.   It is undisputed that the second Step One form was

returned to Roland unprocessed.    Roland has not shown that the

district court erred in dismissing his complaint.     See 42 U.S.C.

1997e(a).

     Roland also argues that the district court abused its

discretion when it denied his requests for appointment of

counsel.    We have considered the relevant factors and conclude

that there were no exceptional circumstances to warrant the

appointment of counsel.    See Ulmer v. Chancellor, 691 F.2d 209,

212-13 (5th Cir. 1982).

     AFFIRMED.